Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 121-142 are pending as of the reply and amendments filed on 10/14/21. Claims 1-120 were previously canceled. Claims 122-126, 129-131, and 137 are withdrawn from examination due to the species election. Claims 121, 127-128, 132-136, and 138-142 are currently under examination.
The rejection under 35 USC 112(a) for lack of enablement is withdrawn in consideration of the amended claims.
The rejection of claims 121, 127-128, 132-136, and 138-142 over Bodo as evidenced by Woyach, in view of Gallatin, and further in view of Duvic is withdrawn as the PI3K inhibitor, (S)-2-(1-(9H-purin-6-ylamino)propyl)-5-fluoro-3-phenylquinazolin-4(3H)-one has been excluded from the amended claims.
Claims 121, 127-128, 132-136, and 138-142 were previously rejected under 35 USC 103 as being unpatentable over Ren, in view of Qian, and Khot. This rejection is withdrawn upon further consideration of the claims and Applicants’ arguments.
The combination of the PI3K inhibitor, (S)-3-(1-((9H-purin-6-yl)amino)ethyl)-8-chloro-2-phenylisoquinolin-1(2H)-one, and the elected HDAC inhibitor, panobinostat, has been found to be free of the prior art. Therefore, in accordance with MPEP 803.02, search and examination 
New rejections under 35 USC 102, 103, and for nonstatutory double patenting are made. As the new rejections are not necessitated by the amendments to the claims, this action is non-final. 
Claims 121-123, 127-128, 132-136, and 138-142 were examined and are rejected. 

Claim Rejections-35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 121, 127-128, and 133 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Quayle et. al., WO 2015054355 A1 (publ. 4/16/2015; provisional appl. 61889207, filed on 10/10/2013, provides support to the limitations discussed below), as evidenced by Winkler et. al., Chemistry & Biology, vol. 20, pp. 1364-1374, publ. Nov. 2013, and Santo et. al., Blood, vol. 119(11), pp. 2579-2589, publ. 2012.
The claims are drawn to a method of treating a hematological malignancy in a subject in need thereof comprising administering to the subject a synergistic combination of a PI3K inhibitor, or a pharmaceutically acceptable salt thereof, wherein the PI3K inhibitor is (S)-3-(1-((9H-purin-6-yl)amino)ethyl)-8-chloro-2-phenylisoquinolin-1(2H)-one, and a second therapeutic 
Quayle discloses HDAC inhibitors in combination with PI3K inhibitors, administered for treating non-Hodgkin’s lymphoma (NHL) (Title & Abstract; p. 1, line 28-p. 2, line 7). Quayle discloses the combination synergistically increases apoptosis of cells (p. 2, lines 8-9). Quayle discloses treating NHL in a subject in need thereof comprising administering a therapeutically effective amount of compound A and IPI-145 (p. 24, lines 22-24); compound A has the chemical structure shown below (p. 27, Ex. 1): 
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
. Compound A is also known as the HDAC inhibitor ACY-1215, as evidenced by Santo (Title & Abstract; Fig. 1A), and IPI-145 is structurally identical to (S)-3-(1-((9H-purin-6-yl)amino)ethyl)-8-chloro-2-phenylisoquinolin-1(2H)-one, as evidenced by Winkler (see p. 1366, Fig. 1A): 
    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
. Quayle therefore discloses treatment of the same condition as encompassed by the claims, the hematological malignancy, NHL, comprising administering a therapeutically effective amount of the same combination as recited by the instant claims, (S)-3-(1-((9H-purin-6-yl)amino)ethyl)-8-chloro-2-phenylisoquinolin-1(2H)-one and the HDAC In re King, 801 F.2d 1324, 231 USPQ 136 (Fed. Cir. 1986). Quayle anticipates the claims. 

Claim Rejections-35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 136 is/are rejected under 35 U.S.C. 103 as being unpatentable over Quayle et. al., WO 2015054355 A1 (publ. 4/16/2015; provisional appl. 61889207, filed on 10/10/2013, provides support to the limitations discussed below), as evidenced by Winkler et. al., Chemistry & Biology, vol. 20, pp. 1364-1374, publ. Nov. 2013, and Santo et. al., Blood, vol. 119(11), pp. 2579-2589, publ. 2012, as applied to claims 121, 127-128, and 133 as discussed previously.
Claim 136 is drawn to the method of claim 121, wherein the PI3K inhibitor and second therapeutic agent are in separate dosage forms.
. 


Claims 121-123, 132-133, 135-136, 138-140, and 142 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ren et. al., WO 2011008302 A1 (publ. 1/20/2011, of previous record).
The claims are drawn to a method of treating a cancer in a subject in need thereof comprising administering a synergistic combination of the PI3K inhibitor, (S)-3-(1-((9H-purin-6-yl)amino)ethyl)-8-chloro-2-phenylisoquinolin-1(2H)-one, also known in the art as IPI-145, shown; and the mTOR inhibitor, rapamycin: 
    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale
. 

    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale
 
    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale
 
    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale
Ren further teaches a specific embodiment wherein the compound or a pharmaceutically acceptable salt thereof, has the following formula (para [0072]; p. 141, see compound 292): 
    PNG
    media_image7.png
    200
    400
    media_image7.png
    Greyscale
. Compound 292 is exemplified as a therapeutic agent (see para [0092-0096]). Ren teaches a method of treating a cancer in a mammal comprising administering a therapeutically effective amount of a compound as previously described (para [00388]). Types of cancers to be treated include chronic lymphocytic leukemia (CLL), non-Hodgkin lymphomas, DLBCL, adult T-cell lymphomas/leukemias, peripheral T-cell lymphomas, cutaneous T-cell lymphoma, mantle cell lymphoma, and follicular lymphoma (para [00390-00391]). Ren teaches a therapeutic dose for adult humans to range from about 0.01-1000 mg per day, with an exemplary dose being 10-30 mg/day (para [00329]). Ren teaches an embodiment wherein a second therapeutic agent is administered for treatment, wherein the first compound and second agent are administered in separate dosage forms (para [0076], [00433]). An embodiment is taught wherein the second agent in combination therapy is an mTOR inhibitor, which can exhibit synergy with the PI3K inhibitor (para [00408]). Ren teaches mTOR inhibitors for combination with the PI3K inhibitor include rapamycin (para [00415]). 
It would have been prima facie obvious to one of ordinary skill in the art, at the time of the invention, to have treated a hematological cancer in a subject comprising administering a therapeutically effective amount of a combination of (S)-3-(1-((9H-purin-6-yl)amino)ethyl)-8-chloro-2-phenylisoquinolin-1(2H)-one and the mTOR inhibitor rapamycin, in view of Ren. Ren teaches (S)-3-(1-((9H-purin-6-yl)amino)ethyl)-8-chloro-2-phenylisoquinolin-1(2H)-one as a PI3K inhibitor useful for treating various cancers, including CLL, NHL, DLBCL, adult T-cell .  

Claim 134 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ren et. al., WO 2011008302 A1 (publ. 1/20/2011, of previous record), as applied to claims 121-123, 132-133, 135-136, 138-140, and 142 as discussed previously, in view of Horwitz et. al., J. Clin. Oncol., vol. 31(suppl. 15), Abstract 8518, publ. 5/20/2013.
Claim 134 is drawn to a method of treating a hematological cancer comprising administering a synergistic combination of the PI3K inhibitor, (S)-3-(1-((9H-purin-6-
Ren teaches as discussed previously, but doesn’t teach treating relapsed or refractory hematological cancers. 
Horwitz teaches the PI3K inhibitor, IPI-145, was administered twice daily orally to patients with relapsed/refractory B- and T- cell lymphoma, and that this treatment demonstrated clinical activity and was well tolerated (see Abstract). 
It would have been prima facie obvious to one of ordinary skill in the art, at the time of the invention, to have treated relapsed or refractory lymphoma, such as relapsed or refractory B cell or T-cell lymphoma, comprising administering the combination of the PI3K inhibitor (S)-3-(1-((9H-purin-6-yl)amino)ethyl)-8-chloro-2-phenylisoquinolin-1(2H)-one, also known in the art as IPI-145; and the mTOR inhibitor, rapamycin, in view of the combined teachings of Ren and Horwitz. Ren teaches the combination of a PI3K inhibitor and an mTOR inhibitor, with (S)-3-(1-((9H-purin-6-yl)amino)ethyl)-8-chloro-2-phenylisoquinolin-1(2H)-one exemplified as a PI3K inhibitor, for treating various hematological malignancies, and rapamycin as an mTOR inhibitor, while Horwitz teaches the PI3K inhibitor to demonstrate clinical activity in patients with relapsed or refractory B- and T- cell lymphomas. Thus, one of ordinary skill in the art would have been motivated to have administered the combination therapy to a subject in need of treatment for relapsed or refractory B- or T- cell lymphoma, with a reasonable expectation of success, and a reasonable expectation that the combination therapy would have provided an enhanced clinical effect. 

Claim 141 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ren et. al., WO 2011008302 A1 (publ. 1/20/2011, of previous record), as applied to claims 121-123, 132-133, 135-136, 138-140, and 142 as discussed previously, in view of Akinleye et. al., J. Hematology & Oncology, vol. 6, pp. 1-17, publ. 2013.
Claim 141 is drawn to a method of treating a hematological cancer comprising administering a synergistic combination of the PI3K inhibitor, (S)-3-(1-((9H-purin-6-yl)amino)ethyl)-8-chloro-2-phenylisoquinolin-1(2H)-one, also known in the art as IPI-145; and the mTOR inhibitor, rapamycin, wherein the hematological malignancy is small lymphocytic lymphoma (SLL).
Ren teaches as discussed previously, but doesn’t expressly teach treating SLL. 
Akinleye teaches PI3K as an attractive molecular target for cancer therapies (Abstract). Akinleye further teaches the PI3K inhibitor IPI-145 has been evaluated and found to exhibit clinical activity towards CLL, SLL (small lymphocytic lymphoma), iNHL, and mantle cell lymphoma (p. 6, Table 2). Akinleye further teaches IPI-145 was well tolerated in patients and is a potent inhibitor of p110 δ and γ isoforms (p. 8, right col., 1st 2 para). 
It would have been prima facie obvious to one of ordinary skill in the art, at the time of the invention to have administered the claimed combination of the PI3K inhibitor, (S)-3-(1-((9H-purin-6-yl)amino)ethyl)-8-chloro-2-phenylisoquinolin-1(2H)-one, also known in the art as IPI-145; and the mTOR inhibitor, rapamycin, to treat a subject in need of treatment for small lymphocytic lymphoma, in view of Ren and Akinleye. Ren teaches the combination of PI3K inhibitor and mTOR inhibitor for treating different hematological cancers, including CLL, while Akinleye teaches PI3K inhibitors such as IPI-145 to have clinical activity for treating CLL, SLL, 


Claim Rejections-Nonstatutory Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 121, 127-128, 133-136, and 138-142 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 95-102, 105, 107, and 112-114 of copending Application No. 16848485 (reference application) in view of Ren et. al., WO 2011008302 A1 (publ. 1/20/2011, of record). The instant claims are drawn to a method of treating a cancer in a subject in need thereof comprising administering a synergistic combination of the PI3K inhibitor, (S)-3-(1-((9H-purin-6-yl)amino)ethyl)-8-chloro-2-phenylisoquinolin-1(2H)-one, also known in the art as IPI-145, shown; and a  HDAC inhibitor, 
    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale
. The copending claims are drawn to a method of treating a hematologic malignancy in a human subject comprising orally administering to a subject twice daily about 15-75 mg. of a compound having the following structure, or a pharmaceutical salt or solvate thereof: 
    PNG
    media_image8.png
    200
    400
    media_image8.png
    Greyscale
. The compound shown is (S)-3-(1-((9H-purin-6-yl)amino)ethyl)-8-chloro-2-phenylisoquinolin-1(2H)-one. Copending claim 101 recites wherein the hematologic malignancy is relapsed or refractory; copending claim 105 recites further administering in combination with an HDAC inhibitor; and copending claim 107 recites the HDAC inhibitor to include panobinostat. Copending claims 99-100 recites the hematological malignancy to include B-cell lymphoma, peripheral T cell lymphoma, cutaneous T cell lymphoma, small lymphocytic lymphoma, and chronic lymphocytic leukemia, which are also recited by instant claims 139-142. Both sets of claims therefore 
    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale
 
    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale
 
    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale
Ren further teaches a specific embodiment wherein the compound or a pharmaceutically acceptable salt thereof, has the following formula (para [0072]; p. 141, see compound 292): 
    PNG
    media_image7.png
    200
    400
    media_image7.png
    Greyscale
. Compound 292 is exemplified as a therapeutic agent (see para [0092-0096]). Ren teaches a method of treating a cancer in a mammal comprising administering a therapeutically effective amount of a compound as previously described (para [00388]). Types of cancers to be treated include chronic lymphocytic leukemia (CLL), non-Hodgkin lymphomas, DLBCL, adult T-cell lymphomas/leukemias, peripheral T-cell lymphomas, cutaneous T-cell lymphoma, mantle cell lymphoma, and follicular lymphoma (para [00390-00391]). Ren teaches a therapeutic dose for adult humans to range from about 0.01-1000 mg per day, with an exemplary dose of 10-30 mg. per day (para [00329]), administration twice daily (para [00371]), In re King, 801 F.2d 1324, 231 USPQ 136 (Fed. Cir. 1986).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Conclusion
Claims 121-123, 127-128, 132-136, and 138-142 are rejected. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH PIHONAK whose telephone number is (571)270-7710. The examiner can normally be reached Monday-Friday 9:00-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney Klinkel can be reached on 571-270-5239. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SARAH . PIHONAK
Primary Examiner
Art Unit 1627



/SARAH PIHONAK/Primary Examiner, Art Unit 1627